 
EXHIBIT 10.2
 
AMENDMENT AGREEMENT


THIS AMENDMENT AGREEMENT (this “Agreement”), dated as of May 29, 2014 is entered
into by and between Legend Oil and Gas, Ltd., a Colorado corporation (the
“Company”) and Hillair Capital Investments L.P. (the “Holder”). Capitalized
terms used herein, but not otherwise defined, shall have the meanings ascribed
to such terms in the Purchase Agreements (each as defined below).


WHEREAS, pursuant to the Securities Purchase Agreement, dated July 10, 2013, by
and between the Company and the Holder (the “July 2013 Purchase Agreement”), the
Company issued to the Holder an 8% Original Issue Discount Senior Secured
Convertible Debenture due December 1, 2014 in the original principal amount of
$1,008,000 (the “July 2013 Debenture”) and Common Stock purchase warrants to
purchase up to 19,764,706 shares of Common Stock (such warrants, the “July 2013
Warrants” and such shares of Common Stock issuable upon exercise of the July
2013 Warrants, the “July 2013 Warrant Shares”) pursuant dated September 28, 2007
(the “September 2007 Debentures”);


WHEREAS, pursuant to the Securities Purchase Agreement, dated November 26, 2013,
by and between the Company and the Holder (the “November 2013 Purchase
Agreement”), the Company issued to the Holder an 8% Original Issue Discount
Senior Secured Convertible Debenture due December 1, 2014 in the original
principal amount of $616,000 (the “November 2013 Debenture” and together with
the July 2013 Debenture, the “Debentures”) and Common Stock purchase warrants to
purchase up to 10,098,361 shares of Common Stock (such warrants, the “November
2013 Warrants” and together with the July 2013 Warrants, the ‘Warrants” and such
shares of Common Stock issuable upon exercise of the November 2013 Warrants, the
“November 2013 Warrant Shares”)


WHEREAS, pursuant to the Securities Purchase Agreement, dated on or about the
date hereof, by and between the Company and the Holder (the “May 2014 Purchase
Agreement”), the Company issued to the Holder an 8% Original Issue Discount
Senior Secured Convertible Debenture due December 1, 2014 in the original
principal amount of $448,000 (the “May 2014 Debenture”), with an initial
Conversion Price of $0.01 (subject to adjustment thereunder);


WHEREAS, the Company has requested that the Holder agrees to certain amendments,
and the Holder agreed to such request, subject to the terms and conditions of
this Agreement.


NOW, THEREFORE, in consideration of the terms and conditions contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound hereby, agree as follows:


1. Acknowledgment of Outstanding Principal Amounts.  The Company hereby
acknowledges and agrees that the current principal amount of the July 2013
Debenture is $1,079,232 and the current principal amount of the November 2013
Debenture is $641,050.87.
 
 
-1-

--------------------------------------------------------------------------------

 
 
2. Extension of Maturity Date. The Company and the Holder hereby agree that the
Maturity Date of each of the Debentures shall be extended until August 1, 2016.
All references to the Maturity Date in the Debentures shall be amended to
reflect such new Maturity Date.
 
3. Amortization. The Company and the Holder hereby agree that the Periodic
Redemptions in the Debentures shall be amended such that the Periodic Redemption
Amounts and the Periodic Redemption Dates are to be made in five installments
beginning on April 1, 2015.  As such, the definition of “Periodic Redemption
Amount in the Debentures is hereby amended and restated in its entirety to read
as follows:


“Periodic Redemption Amount” means the sum of (i) one-fifth (1/5) of the
original principal amount of this Debenture and (ii) plus accrued but unpaid
interest, liquidated damages and any other amounts then owing to the Holder in
respect of this Debenture.”


and the definition of Period Redemption Date in the Debentures is hereby amended
and restated in its entirety to read as follows:


“Periodic Redemption Date” means April 1, 2015, July 1, 2015, October 1, 2015,
January 1, 2016 and April 1, 2016.”


4. Interest Payments on Debentures.  The Company and the Holder hereby agree
that regularly scheduled interest payments pursuant to Section 2 of the
Debentures shall be payable by the Company on the Period Redemption Dates and
shall not be payable on any other date.
 
5. Reset of Conversion Price. The Company hereby agrees and acknowledges, that,
pursuant to Section 5(b) of the Debenture, upon the issuance of the May 2014
Debenture, the Conversion Price of the Debentures is hereby reduced to equal
$0.01.
 
6. Reset of Exercise Prices; Adjustment to Warrant Shares.  The Company hereby
agrees and acknowledges, that, pursuant to Section 3(b) of the Warrant, upon the
issuance of the May 2014 Debentures, (i) the Exercise Price of the Warrants is
hereby reduced to equal $0.01, (ii) the number of July 2013 Warrant Shares is
hereby increased to equal 133,016,471 July 2013 Warrant Shares so that the
aggregate Exercise Price of the July 2013 Warrants is equal to $1,330,164.71 and
(iii) the number of November 2013 Warrant Shares is hereby increased to equal
67,961,970 November 2013 Warrant Shares so that the aggregate Exercise Price of
the November 2013 Warrants is equal to $679,619.70.
 
7. Issuance of Amended and Restated Debentures. Upon the request of the Holder,
the Company shall issue to the Holder amended and restated debentures to replace
the Debentures (the “Amended and Restated Debentures”)  The Company acknowledges
that any such Amended and Restated Debentures will be issued in substitution for
and not in satisfaction of the outstanding Debentures. Upon the written request
of the Holder, each party shall use commercially reasonable efforts to deliver
the instruments representing the original Debentures to the Company in exchange
for the Holder’s Amended and Restated Debentures that reflect the revised terms
of such securities as set forth in this Agreement.
 
 
-2-

--------------------------------------------------------------------------------

 
 
8. Representations and Warranties of the Company.  The Company hereby makes the
representations and warranties set forth below to the Holder as of the date of
its execution of this Agreement:
 
(a) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder in
accordance with the terms hereof.  The execution and delivery of this Agreement
by the Company and the consummation by it of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company's stockholders in connection therewith.  This Agreement has been
duly executed by the Company and, when delivered in accordance with the terms
hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(b) No Conflicts.  The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby, subject to the terms hereof and thereof, do not and will not: (i)
conflict with or violate any provision of the Company's or any Subsidiary's
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any Lien upon any of the properties or assets of the Company
or any Subsidiary, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
a Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.


(c) Issuance of the Amended and Restated Debentures.  The Amended and Restated
Debentures are duly authorized and, upon request by the Holder for issuance will
be duly and validly issued, fully paid and nonassessable, free and clear of all
Liens imposed by the Company other than restrictions on transfer provided for in
the Transaction Documents.  The Underlying Shares, when issued in accordance
with the terms of the Amended and Restated Debentures will be validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the
Company.  Subject to the receipt of the Share Reservation, the Company will have
reserved from its duly authorized capital stock a number of shares of Common
Stock for issuance of the Underlying Shares sufficient for the conversion in
full of the Amended and Restated Debentures.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(d) Holding Period for Amended and Restated Debentures. Pursuant to Rule 144,
the holding period of the Amended and Restated Debentures (and Underlying Shares
issuable upon conversion and redemption thereof) shall tack back to the original
issue date of each of the Debentures.  The Company agrees not to take a position
contrary to this Section 8(d).  The Company agrees to take all actions,
including, without limitation, the issuance by its legal counsel of any
necessary legal opinions (which may be satisfied pursuant to Section 10),
necessary to issue to the Amended and Restated Debentures (and Underlying Shares
issuable upon conversion and redemption thereof) without restriction and not
containing any restrictive legend without the need for any action by the Holder.
 
(e) No Novation.  The Amended and Restated Debentures will be issued in
substitution for and not in satisfaction of the Debentures.  When issued, the
Amended and Restated Debentures shall not constitute a novation or satisfaction
and accord of any of the Debentures.  The Company hereby acknowledges and agrees
that, when issued, the Amended and Restated Debentures shall amend, restate,
modify, extend, renew and continue the terms and provisions contained in the
Debentures and shall not extinguish or release the Company or any of its
Subsidiaries under any Transaction Document (as defined in the Purchase
Agreements) or otherwise constitute a novation of its obligations thereunder.
 
(f) Equal Consideration.  No consideration has been offered or paid to any
person to amend or consent to a waiver, modification, forbearance or otherwise
of any provision of any of the Amended and Restated Debentures or Transaction
Documents.
 
(g) Survival and Bring Down.  All of the Company's representations and
warranties contained in this Agreement shall survive the execution, delivery and
acceptance of this Agreement by the parties hereto.  The Company expressly
reaffirms that each of the representations and warranties set forth in each of
the Purchase Agreements (as supplemented or qualified by the disclosures in any
disclosure schedule to any Purchase Agreement), continues to be true, accurate
and complete in all material respects as of the date hereof (except as set forth
in the disclosure schedules attached hereto) (the “Bring Down Disclosure
Schedule”), and except for any representation and warranty made as of a certain
date, in which case such representation and warranty shall be true, accurate and
complete as of such date), and the Company hereby remakes and incorporates
herein by reference each such representation and warranty (as qualified by the
Bring Down Disclosure Schedule) as though made on the date of this Agreement.
 
9. Representations and Warranties of the Holder.  The Holder hereby makes the
representation and warranty set forth below to the Company as of the date of its
execution of this Agreement. The Holder represents and warrants that (a) the
execution and delivery of this Agreement by it and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on its behalf and (b) this Agreement has been duly executed and delivered
by the Holder and constitutes the valid and binding obligation of the Holder,
enforceable against it in accordance with its terms except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
 
-4-

--------------------------------------------------------------------------------

 
 
10. Legal Opinion.  The Company hereby agrees to cause its legal counsel to
issue a legal opinion to the Holder and the Transfer Agent regarding this
Agreement and the transactions contemplated hereby, in form and substance
reasonably acceptable to the Holder, including an opinion that the Amended and
Restated Debentures when issued in connection with the exchange of the July 2013
Debenture and the November 21013 Debentures may be sold pursuant to Rule 144
without volume restrictions or manner of sale limitations and that certificates
representing securities issuable upon conversion of such Amended and Restated
Debentures may be issued without a restrictive legend as required pursuant to
Section 4.1 of each of the Purchase Agreements.
 
11. Public Disclosure.  On or before 8:30 am (Eastern Time) on the Trading Day
immediately following the date hereof, the Company shall file a Current Report
on Form 8-K, reasonably acceptable to the Holder disclosing the material terms
of the transactions contemplated hereby and attaching this Agreement as an
exhibit thereto. The Company shall consult with the Holder in issuing any other
press releases with respect to the transactions contemplated hereby
 
12. Effect on Transaction Documents. Except as expressly set forth above, all of
the terms and conditions of the Purchase Agreements, Debentures and Warrants
shall continue in full force and effect after the execution of this Agreement
and shall not be in any way changed, modified or superseded by the terms set
forth herein, including, but not limited to, any other obligations the Company
may have to the Holders under the Purchase Agreements, Debentures and Warrants. 
Notwithstanding the foregoing, this Agreement shall be deemed for all purposes
as an amendment to any and all of the Purchase Agreements, Debentures and
Warrants as required to serve the purposes hereof, and in the event of any
conflict between the terms and provisions of any other of the Purchase
Agreements, Debentures or Warrants, on the one hand, and the terms and
provisions of this Agreement, on the other hand, the terms and provisions of
this Agreement shall prevail.


13. Fees and Expenses.  Except as expressly set forth herein, each party shall
pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
 
14. Entire Agreement.  This Agreement, together with the exhibits and schedules
hereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.
 
 
-5-

--------------------------------------------------------------------------------

 
 
15. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day, (c)
the second Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given.  The address for such notices and
communications shall be as set forth on the signature pages attached hereto.
 
16. Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the
Holder.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.
 
17. Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof
 
18. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties;
provided, however, that no party may assign this Agreement or the obligations
and rights of such party hereunder without the prior written consent of the
other parties hereto.
 
19. Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding.  Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.   If either party shall
commence an action or proceeding to enforce any provisions of the Transaction
Documents, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.
 
 
-6-

--------------------------------------------------------------------------------

 
 
20. Execution and Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
21. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
22. Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise this Agreement and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any amendments hereto. In addition, each and
every reference to share prices in this Agreement shall be subject to adjustment
for reverse and forward stock splits, stock dividends, stock combinations and
other similar transactions of the Common Stock that occur after the date of this
Agreement.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.
 
LEGEND OIL AND GAS, LTD.




By:___________________________
Name:
Title:










********************


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR HOLDERS FOLLOW]
 
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
 
[HOLDER'S SIGNATURE PAGE TO LOGL AMENDMENT AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Amendment Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 


Name of Holder: __________________________


Signature of Authorized Signatory of Holder: __________________________


Name of Authorized Signatory: _________________________


Title of Authorized Signatory: __________________________








[SIGNATURE PAGES CONTINUE]




 
-9-

--------------------------------------------------------------------------------

 